15-3010
Izmirligil v. Whelan 


                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 2nd day of September, two thousand sixteen. 

PRESENT:            JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    RAYMOND J. LOHIER, JR., 
                                   Circuit Judges. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

DR. ARIF S. IZMIRLIGIL, 
                                                  Plaintiff‐Appellant, 

                                        v.                                                15‐3010‐cv 

THOMAS F. WHELAN, Individually and in his 
Official Capacity as Justice of the State of New York, 
Supreme Court of Suffolk County,
                                    Defendant‐Appellee. 

‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 

FOR PLAINTIFF‐APPELLANT:                                     Arif S. Izmirligil, pro se, Miller Place, New 
                                                             York. 
FOR DEFENDANT‐APPELLEE:                    Mark H. Shawhan, Assistant Solicitor General 
                                           of Counsel (Steven C. Wu, Deputy Solicitor 
                                           General, on the brief), for Barbara D. 
                                           Underwood, Solicitor General and Eric T. 
                                           Schneiderman, Attorney General of the State of 
                                           New York, New York, New York.  
               
              Appeal from the United States District Court for the Eastern District of 

New York (Feuerstein, J.). 

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED. 

              Plaintiff‐appellant Arif Izmirligil appeals the judgment of the district court 

entered August 28, 2015, dismissing his 42 U.S.C. § 1983 complaint in favor of 

defendant‐appellee Thomas F. Whelan, presiding justice of the New York State 

Supreme Court, Suffolk County.  By an amended opinion and order dated August 25, 

2015 and accompanying denial in part of Izmirligilʹs motion for reconsideration of an 

earlier order, the district court granted Whelanʹs motion to dismiss Izmirligilʹs 

complaint on the grounds that his claims were barred by sovereign and judicial 

immunity.  We assume the partiesʹ familiarity with the underlying facts, the procedural 

history of the case, and the issues on appeal.   

              We review a district courtʹs dismissal for lack of subject matter jurisdiction 

de novo, Rivers v. McLeod, 252 F.3d 99, 101 (2d Cir. 2001), and the denial of a motion for 

reconsideration for abuse of discretion, Analytical Surveys, Inc. v. Tonga Partners, L.P., 

684 F.3d 36, 52 (2d Cir. 2012).  We may affirm on any basis for which there is a sufficient 

                                             ‐ 2 ‐ 
 
record, Leon v. Murphy, 988 F.2d 303, 308 (2d Cir. 1993), and may consider issues related 

to subject matter jurisdiction at any time, even those raised for the first time on appeal, 

Cave v. E. Meadow Union Free Sch. Dist., 514 F.3d 240, 250 (2d Cir. 2008); see Fed. R. Civ. 

P. 12(h)(3).  

                 Upon review, rather than affirm for the reasons stated by the district 

court, we affirm on the basis that Izmirligilʹs claims are barred by the Rooker‐Feldman 

doctrine.  ʺUnder the Rooker‐Feldman doctrine, federal district courts lack jurisdiction 

over cases that essentially amount to appeals of state court judgments.ʺ  Vossbrinck v. 

Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).  The Rooker‐Feldman 

doctrine has four requirements: ʺ(1) the federal‐court plaintiff lost in state court; (2) the 

plaintiff complains of injuries caused by a state court judgment; (3) the plaintiff invites 

review and rejection of that judgment; and (4) the state judgment was rendered before 

the district court proceedings commenced.ʺ  Id. (internal quotation marks and 

alterations omitted).   

                 Those requirements have been met here.  Izmirligil lost in state court and 

the order ʺof which [he] ʹcomplainsʹ . . . and which he seeks to have remediedʺ was 

rendered before he filed his complaint below.  Id. at 427.  Because Izmirligil is 

essentially seeking review of the state court proceedings, the Rooker‐Feldman doctrine 

bars his claims.  Id.; see also Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 

(2005) (observing that the ʺparadigmʺ Rooker‐Feldman case involves a plaintiff 

ʺrepair[ing] to federal court to undoʺ a state judgment).  For the same reason, we 
                                              ‐ 3 ‐ 
 
conclude that the district court did not abuse its discretion in denying Izmirligilʹs 

request for reconsideration of the dismissal order.   

              We have considered Izmirligilʹs remaining arguments and conclude they 

are without merit.  Accordingly, we AFFIRM the judgment of the district court. 

 
                                          FOR THE COURT: 
                                          Catherine OʹHagan Wolfe, Clerk 




                                            ‐ 4 ‐